Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Cheryl B. Carter appeals from the district court’s order granting summary judgment in favor of McCreary Modern, Inc., in her action in which she alleged that McCreary regarded her as disabled and employed improper qualifications stan*220dards in denying her employment. We have reviewed the record on appeal and the briefs filed by the parties and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Carter v. McCreary Modern, Inc., No. 5:10-cv-00014-RLV-DSC, 2011 WL 3444090 (W.D.N.C. Aug. 8, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.